A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
In view of Applicants’ amendments/remarks, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. Reiter, Ph.D. on August 8, 2021.

The application has been amended as follows: 
In the claims:
56. (Currently Amended) A method for desorbing or increasing recovery rate of an alpha-galactosidase bound to wherein the method comprises 
(i) between 100 mM and 1.25 M of MES; 
(ii) between 25 mM and 300 mM arginine; and
(iii) between 8% (v/v) and 30% (v/v) of ethylene glycol or propylene glycol or a mixture of ethylene glycol and propylene glycol.
65.-70.  Canceled.
73.  Canceled.
75.  Canceled.  

	Claims 1, 48-52, 55-61, 64 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Primary Examiner, Art Unit 1656